—Appeal from a judgment of the County Court of Warren County (Moynihan, Jr., J.), rendered August 18, 1993, convicting defendant upon his plea of guilty of the crimes of kidnapping in the second degree, robbery in the first degree and burglary in the second degree.
Defendant pleaded guilty to the crimes of kidnapping in the second degree, robbery in the first degree and burglary in the second degree. Prior to sentencing, defendant moved to withdraw his plea. County Court denied defendant’s motion and sentenced him to concurrent prison terms of 5 to 10 years for each crime.
Initially, we note that defendant’s contention that he was not given notice of his right to appear before the Grand Jury was waived by his guilty plea and, in any event, is without merit. We also find no abuse of discretion in County Court’s refusal to allow defendant to withdraw his guilty plea. Defendant’s conclusory claim of coercion is belied by the transcript of the plea allocution, which establishes that the plea was entered voluntarily, knowingly and intelligently, and without hesitation or claim of innocence. Further, given defendant’s allocution, his purported discovery that the People’s witnesses were reluctant to testify against him does not require reversal, as the mere fact that a defendant may have misapprehended the quality of the People’s case does not entitle that defendant to withdrawal of the plea. Finally, there is no support in the record for defendant’s contention that County Court agreed as a part of the plea bargain to release him on his own recognizance pending sentencing. We have considered defendant’s other contentions and find them to be without merit.
Mercure, J. P., Crew III, White, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed.